Citation Nr: 0005756	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  94-40 966	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for psychophysiologic 
gastrointestinal reaction, currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for residuals of gun 
shot wound to the left hand, currently evaluated as 
20 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
residuals of tonsillectomy.

4.  Entitlement to an increased (compensable) rating for 
sinusitis.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from May 1945 to April 1947.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's claims of entitlement to a rating greater than 
50 percent for psychophysiologic gastrointestinal reaction, a 
rating greater than 10 percent for residuals of gun shot 
wound to the left hand, and compensable ratings for residuals 
of tonsillectomy and sinusitis.  The appeal also arises from 
the March 1999 rating decision that denied entitlement to a 
total rating based upon individual unemployability due to 
service-connected disability.  In March 1999 the RO increased 
the evaluation of residuals of left hand gun shot wound to 
20 percent.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims for increased rating for sinusitis and 
residuals of tonsillectomy has been developed. 

2.  Sinusitis is manifested by computerized tomography (CT) 
scan evidence of minimal thickening of the wall of both 
maxillary antra, more on the left, in May 1998, and 
examination findings of nasal congestion and sinus area 
(frontal) discomfort in December 1991. 

3.  The record does not present evidence of symptomatic 
residuals of tonsillectomy.


CONCLUSIONS OF LAW

1.  A compensable rating for sinusitis is not warranted in 
accordance with any applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, and, 4.97 Code 6513 (1996), and Codes 6510, 
6514 (1999). 

2.  A compensable rating for residuals of tonsillectomy is 
not warranted in accordance with any applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 
6516, 6520 (1996); and 4.97, Diagnostic Codes 6516, 6520 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that on April 1945 physical 
examination of the lungs for entry into service there were 
scattered inspiratory and expiratory rhonchi, posterior.  An 
x-ray report dated in November 1945 reflects bronchial 
markings suggestive of bronchitis or minimal bronchial 
pneumonia.  The veteran was treated in May 1946 for acute 
catarrhal nasopharyngitis, moderate.  Clinical records dated 
in September 1946 reflect chronic sinusitis and mild chronic 
rhinitis.  X-rays conducted at that time revealed fracture of 
the nasal bone with slight elevation of the distal fragment.  
When he was hospitalized in January 1947 the veteran's 
complaints included frequent left sided nasal obstruction, 
which often became totally obstructed causing frontal 
headaches.  Objective examination revealed the nasal 
turbinates were hypertrophied and nearly closed on the left 
side, although the right naris was open and clear.  The nasal 
septum was deviated to the left.  The tonsils were 
hypertrophied and cryptic with no pus pockets observed.  The 
throat and pharynx were otherwise normal.  In February 1947 
the veteran underwent sub-mucous resection for deviated 
septum.  A tonsillectomy was performed in March 1947 due to 
severe chronic, bilateral hypertrophic tonsillitis.  
Following satisfactory recovery from his two surgeries the 
veteran was returned to duty.  The report of his physical 
examination for discharge from service reflects that no 
abnormalities were found on evaluation of the nose and 
throat.  

The report of his November 1948 VA examination of the nose, 
throat, and sinuses, reflects the veteran had bilateral 
congestion of the inferior turbinates.  The diagnosis was 
mild rhinitis.  Based upon service medical records reflecting 
treatment for sinusitis in September 1946, a rating action in 
May 1956 granted service connection for sinusitis evaluated 
as noncompensably disabling.  

Of record is a July 1956 statement signed by A.E. Nicholls, 
M.D., who related that the veteran was seen in April 1956 
with moderately severe pain in the forehead and over the 
maxillary areas.  At that time the veteran gave a history of 
similar distress over the previous 8 years.  The doctor also 
stated that over the preceding 3 years he had advised the 
veteran while visiting other members of the veteran's family 
at home.  It was his opinion that the veteran had sinusitis 
which flared up from time to time.  The prognosis was chronic 
disorder with occasional exacerbations.  

On VA examination conducted in August 1956 the veteran 
complained of frequent headaches, watery eyes, sneezing 
spells and pain over both cheeks and eyes.  X-rays of the 
paranasal sinuses were essentially normal.  Ear, nose and 
throat (ENT) examination revealed congested nasal mucosa and 
mucoid discharge.  The assessment was chronic sinusitis.  

The report of a VA examination conducted in April 1957 
reflects the veteran's complaints of occasional headaches and 
sneezing spells.  The examiner noted nasal septum deviation 
to the right side, with slight obstruction of air passage.  
In March 1962 the complaints also included wheezing and 
breathing difficulties.  The VA examiner diagnosed chronic 
asthmatic bronchitis.  

Also of record is a July 1963 statement signed by Vera 
Sorokanich, M.D., indicating that the veteran was being 
treated for severe chronic headaches, coughing, wheezing, and 
nasal obstruction.  The diagnoses were chronic hypertrophic 
pansinusitis, post nasal discharge, and chronic trachea 
bronchitis.  

At the time of his October 1963 VA examination the veteran 
continued to complain of headaches and nasal blockage.  X-
rays of the paranasal sinuses were negative and no definite 
ENT pathology was found on examination.  

In November 1964 bilateral wheezes and rhonchi were disclosed 
on VA examination.  The diagnosis was chronic bronchitis, 
probably caused by the veteran's sinusitis.  

On review of the medical file in February 1965 a VA 
physician, who was identified as the Chief of Chest Clinic, 
concluded that the veteran had bronchitis on induction into 
service, and still had moderate, chronic bronchitis.  From 
time to time he had also had some evidence of an upper 
respiratory condition-rhinitis, nasopharyngitis, and deviated 
septum.  Whether he had a sinusitis in the past was 
considered hard to determine.  Various examiners had 
diagnosed sinusitis without confirmation by x-ray.  It was 
considered not possible to determine with certainty the cause 
of the veteran's bronchitis, inasmuch as upper respiratory 
and bronchial infections frequently coexist, either 
developing simultaneously or one causing the other.  Service 
connection for bronchitis, claimed as secondary to sinusitis 
was denied by a rating action in March 1965, and that 
decision was affirmed by the Board in October 1965.  

A June 1966 statement signed by A. J. Kaufman, M.D., reflects 
that the veteran was under his care for chronic sinusitis and 
chronic bronchitis, with a history of this since 1945.  The 
veteran's application to reopen his claim for service 
connection for bronchitis as secondary to sinusitis was 
denied by the RO in January 1966 and that denial was affirmed 
by the Board in January 1967.  

The veteran's claim for increased rating for sinusitis was 
denied by the RO in May 1968.  The Board affirmed the denial 
in February 1969 in a decision which concluded that symptoms 
of the service-connected disability were only mild in degree.  

Received in November 1969 was a December 1968 private medical 
report signed by Henry Wood, M.D., which reflects that when 
the veteran was evaluated for headaches following a motor 
vehicle accident, the doctor noted that alcohol appeared to 
be a problem.  The impression was personality disorder with 
hypochondriasis.  VA outpatient treatment records dated in 
July 1969 to May 1971 reflect that the veteran received 
medication for respiratory symptoms.  A statement signed by 
Edward P. Swartz, M.D., reflects that when the veteran was 
seen in September 1969, he had no wheezing on examination.  
It was considered that he had had bronchial asthma since 
1948.  A Private medical report dated in October 1970 and 
signed by Robert C. Murphy, Jr., M.D., noted the veteran 
continued to smoke two packages a day despite having a cough.  
Received in December 1971 were private medical records from 
G.F. Nies, M.D., reflecting that when the veteran was seen in 
1964, the impression was possible vascular or tension 
headaches.  

His claims for increased ratings of his service-connected 
respiratory disabilities were denied by rating actions in 
October 1971, and December 1971.  Th evidence RO also denied 
service connection for allergies in October 1971.  The Board 
affirmed the denials in March 1972 in a decision which noted 
that no significant residuals of tonsillectomy were reflected 
by the record, and found that chronic sinusitis was not 
productive of more than mild or occasional symptomatology.  
The Board also held that allergic rhinitis was not 
proximately due to any service-connected disability.

VA outpatient treatment records dated in January 1972 to June 
1972 reflect treatment for symptoms assessed as allergies and 
asthma, with wheezing noted.  Also of record is a May 1972 
statement signed by Robert P. Brundage, M.D., which reflected 
that the veteran was in treatment for allergies.  The doctor 
also related that the veteran felt his current symptoms were 
the same as those treated in service which were assessed at 
that time as sinusitis.  Dr. Brundage opined that it was 
possibly the same condition.  

On VA examination conducted in December 1972 the veteran 
complained of shortness of breath, wheezing and facial pain.  
The diagnoses were deviated nasal septum and external 
deformity.  Clinical records dated in November 1973 reflect 
treatment for allergies and migraine.  VA throat and nasal 
examinations conducted in March 1974, were normal.  

The veteran's claims for increased ratings for residuals of 
tonsillectomy and sinusitis were again denied by the RO in 
1973 and 1975.  The denial of compensable evaluations for the 
two service-connected conditions was affirmed by the Board in 
June 1975 in a decision which found the residuals of 
tonsillectomy and sinusitis were not symptomatic.  

When the veteran was hospitalized in February 1976 chronic 
bronchitis, was noted with relatively mild symptoms.  The 
only treatment recommended at that time was to give up 
smoking.  On ENT examination in January 1977 the evaluations 
of the nose and throat were negative.

VA outpatient treatment records dated in March 1991 reflect 
treatment for complaints of cough and shortness of breath 
with bilateral wheezing and crackles.  The impression was 
upper respiratory infection with bronchial asthma.  Symptoms 
had cleared when the veteran was seen in April 1991. 

On VA examination conducted in December 1991 to January 1992 
the veteran's complaints included headaches, nasal 
congestion, post nasal drip, breathing difficulty, shortness 
of breath, and soreness and aching of the left arm.  
Objective examination revealed congestion with boggy mucosa.  
No post nasal drip was present and the sinuses palpated 
within normal limits.  The diagnosis was sinus area (frontal) 
discomfort.  X-rays disclosed that the paranasal sinuses were 
well aerated.  There was no evidence of thickening membrane, 
retained secretion, mass or bone destruction.  The impression 
was normal paranasal sinuses.  Also of record is the report 
of a January 1992 neurology consultation for evaluation of 
chronic daily headaches of many years duration.  The 
impression was tension headaches.  

The report of a VA examination of the nose and sinuses 
conducted in June 1993 reflects that the veteran had deviated 
septum of the nose, with obstruction of the left nasal 
passage.  The right nasal passage was clear.  There was no 
acute infection and he was not being treated for chronic 
infection.  The examination was negative with the exception 
of septal deviation to the left.  The diagnoses were chronic 
sinusitis by history.

An additional VA examination of the nose and throat 
(pulmonary) was conducted in June 1993.  The veteran 
complained of breathing problems.  He reported constriction 
of the larynx, with details hazy.  The examiner recorded that 
the veteran appeared to have normal breathing function on 
casual examination, with no wheezes or rhonchi heard.  There 
was especially no wheeze over the trachea on auscultation.  
The veteran had no asthma.  X-rays of the paranasal sinuses 
were negative.  Sinuses appeared clear and well aerated.  The 
diagnosis was septal deviation to the left.  

The report of VA general medicine examination conducted in 
May 1998 reflects the veteran's complaints of breathing 
difficulty, particularly on exertion.  He also reported that 
since 1950 he had been bothered with watery eyes and post 
nasal drip, and intermittent nasal congestion, during the 
months of April through September.  At another point in the 
examination he complained of cough and exertional dyspnea 
since 1945.  The veteran reported a history of mustard gas 
exposure in service and exertional dyspnea since that time.  
The diagnoses included bronchial asthma, allergic rhinitis, 
nasal septal deviation to the left, and COPD.

A special VA examination of  the nose, sinus, larynx and 
pharynx was also conducted in May 1998.  It was recorded that 
the veteran had a deviated septum which had been repaired in 
service because of recurring sinusitis.  Since that time he 
claimed recurring trouble with breathing and recurring sinus 
infections.  Past medical history was significant for 
emphysema.  Physical examination of the nose revealed a 
residual deviation of the septum in a gentle "s" shaped 
curve.  There was approximately 30 percent obstruction of 
both nasal fossa.  There were no intranasal tumors, masses, 
or polyps, but the mucosa was edematous, swollen, boggy, 
bluish, pale in color.  There was no tenderness, redness or 
swelling, over the frontal, ethmoid, or maxillary sinuses.  
There were no intraoral lesions.  The tongue and palate were 
midline.  Mucosa were pink and moist.  Indirect examination 
of the nasopharynx and larynx failed to reveal any lesions, 
exudate, pus, inflammation or other abnormalities.  Palpation 
of the neck failed to reveal any masses or lymph nodes.  On 
further questioning the veteran admitted to additional 
allergic symptoms to include sneezing, watery rhinorrhea, 
itching, irritation of the eyes.  The impression was deviated 
nasal septum with approximately 30 percent obstruction, 
bilaterally and chronic rhinitis, allergic.  

A computerized tomography (CT) scan of the paranasal sinuses 
conducted subsequently in May 1998 revealed minimal 
thickening of the wall of both maxillary antra, more on the 
left due to minimal chronic sinusitis.  There was no evidence 
of acute sinusitis.  A small soft density was seen at the 
medial wall of the left maxillary antrum due to mucocele in 
that region.  There was thickening of the nasal turbinates.  
The remainder of the paranasal sinuses were unremarkable.  
The septum of the sphenoid sinus was said to be projecting to 
the right.  The impression was chronic sinusitis involving 
the maxillary antra and ethmoid sinuses.  In an addendum to 
the VA examination the examiner noted on review of the CT 
scan "minimal thickening" of the mucosa, no acute changes, 
chronic changes are mild, no change to above.  

VA outpatient treatment records dated in March 1991 through 
August 1998 reflect treatment for pulmonary symptoms 
including wheezing, and hemoptysis with crackles and rhonchi, 
noted on examination.  It was recorded on multiple occasions 
that the veteran continued to smoke two packages a day.  
Diagnoses included chronic obstructive pulmonary disease 
(COPD), emphysema, bronchitis, and asthma.  Pulmonary 
function tests conducted during this period reflected 
moderate obstruction.  However, there is no evidence of a 
medical relationship between those findings or the pulmonary 
conditions noted above, and the service-connected 
disabilities of sinusitis and residuals of tonsillectomy.  


Legal Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10.  In accordance with 
38 C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  Under 38 C.F.R. § 4.3 any 
reasonable doubt regarding the current level of the veteran's 
disability must be resolved in his favor.  

The regulations which govern the rating of respiratory 
disorders were revised effective October 7, 1996, during the 
pendency of the veteran's appeal.  In this regard the U. S. 
Court of Appeals for Veterans Claims (Court) has held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so. Karnas 
v. Derwinski, 1 Vet.App. 308, 313 (1991).  Therefore the 
veteran is entitled to consideration of his increased rating 
claims on the basis of both the regulations previously in 
effect and the newly amended criteria.  

Sinusitis.  

Under the regulations in effect prior to October 1996, a 
noncompensable evaluation is warranted for chronic sinusitis 
where the medical evidence consists only of X-ray 
manifestations and mild or occasional symptoms.  A 10 percent 
evaluation requires moderate chronic sinusitis manifested by 
a discharge, crusting or scabbing and infrequent headaches.  
A 30 percent evaluation requires severe chronic sinusitis 
manifested by frequently incapacitating recurrences, severe 
and frequent headaches, and a purulent discharge or crusting 
reflecting purulence.  A 50 percent evaluation is assigned 
for postoperative disorder, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations. 38 C.F.R. § 4.97, Code 
6510 (1996).

Under the newly revised regulations the veteran's sinusitis 
is evaluated under Diagnostic Code 6513 in accordance with 
the General Rating Formula for Sinusitis set forth at 
Diagnostic Code 6514.  Following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries, a 
50 percent rating is for application.  The criteria for a 
30 percent evaluation require a showing of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six  weeks) antibiotic treatment, 
or; more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 10 percent evaluation for sinusitis 
requires one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Sinusitis detected 
by X-ray only is rated as zero percent disabling.  Note: An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.

The pertinent medical evidence reflects that X-rays of the 
paranasal sinuses conducted in December 1991 and June 1993 
were negative.  Physical examination in December 1991 
revealed congestion with boggy mucosa.  At that time there 
was no evidence of post nasal drip as claimed by the veteran, 
and the sinuses palpated within normal limits.  The diagnosis 
in December 1991 was sinus area (frontal) discomfort.  The VA 
examiner in June 1993 recorded that there was no evidence of 
acute or chronic sinus infection.  In May 1998 there was 
approximately 30 percent obstruction of both nasal fossa and 
the mucosa was edematous, swollen boggy, and bluish in color.  
However, there was no tenderness, redness or swelling over 
the frontal, ethmoid or maxillary sinuses, and the symptoms 
noted were not attributed to sinusitis.  Rather the 
impression was deviated nasal septum and allergic rhinitis. 

On application of the pertinent regulations to the medical 
evidence, it is evident that the record does not reflect the 
criteria for a compensable evaluation under either the old or 
the amended standard.  Although nasal congestion was related 
to frontal sinus discomfort on one occasion, nasal congestion 
in 1993 was diagnosed as allergic rhinitis, a condition for 
which the Board has previously denied service connection.  
Chronic daily headaches reported in 1992 were diagnosed as 
tension headaches.  The manifestations of chronic sinusitis 
disclosed on CT scan in May 1998 were assessed as minimal.  
The veteran is not, therefore, shown to have chronic 
sinusitis of a moderate degree, manifested by a discharge, 
crusting or scabbing and infrequent headaches as required for 
a 10 percent evaluation under the criteria in effect prior to 
October 1996.  Nor does the record reflect one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, the revised criteria for a compensable 
evaluation.  In fact the record reflects no incapacitating 
episodes of sinusitis, and no additional treatment for 
symptoms attributed to sinusitis other than 1991 examination 
findings.  The medical evidence most nearly approximats the 
criteria for a noncompensable rating, under the old and new 
regulations, i.e. sinusitis manifested only by x-rays 
findings and mild symptoms.  

Full consideration has been given to the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence does not create a reasonable 
doubt regarding the current level of this disability.  The 
medical evidence does not reflect the presence of more severe 
symptomatology such as would warrant a higher evaluation.  
Accordingly, it is determined that the preponderance of the 
evidence is against assignment of a compensable disability 
rating for the veteran's service-connected sinusitis.

Residuals of Tonsillectomy.

Where the regulations provide no specific rating for a 
disorder, it is permissible to rate under a closely related 
disease in which the functions affected, anatomical 
localizations and symptomatology are closely analogous. 38 
C.F.R. § 4.20.  The veteran's service-connected residuals of 
tonsillectomy are currently evaluated by analogy to the 
provisions of Diagnostic Code 6520 pertaining to stenosis of 
the larynx.  

Under the regulations effective prior to October 7, 1996, a 
10 percent evaluation is warranted for mild stenosis of the 
larynx with dyspnea on heavy exertion. 38 C.F.R. § 4.97, 
Diagnostic Code 6520 (1996).  A 30 percent evaluation for 
stenosis of larynx requires evidence of moderate impairment 
of respiration and dyspnea on moderate exertion. Id.  A 60 
percent evaluation for stenosis of larynx requires severe 
impairment of respiration and dyspnea on slight exertion. Id. 

The revised rating criteria provide a 10 percent evaluation 
for stenosis of the larynx when forced expiratory volume in 
one second (FEV-1) is from 71 to 80 percent of predicted 
value, with Flow-Volume Loop compatible with upper airway 
obstruction. 38 C.F.R. § 4.97, Diagnostic Code 6520.  
Stenosis of the larynx warrants a 30 percent evaluation where 
there is an FEV-1 of 56- to 70-percent predicted, with Flow-
Volume Loop compatible with upper airway obstruction. 

Despite the veteran's vague complaints of constriction of the 
larynx, in December 1991, the VA examiner recorded that he 
appeared to have normal breathing function with no wheezes 
heard, and especially no wheeze over the trachea on 
auscultation.  Evaluation of the nasopharynx and larynx in 
1993 failed to reveal any lesions, exudate, pus, inflammation 
or other abnormalities.  In fact the record presents no 
evidence of stenosis of the larynx.  In addition, although 
the veteran has complained of a shortness of breath on 
several occasions, and the record reflects pulmonary function 
tests indicating moderate obstruction, there is no competent 
medical evidence in the claims file to show that these 
findings are related to the service- connected status post 
tonsillectomy.  In sum, the record reflects no medical 
evidence of symptoms related to the veteran's postoperative 
condition subsequent to active service.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.  
Accordingly, a compensable evaluation is not for application, 
under either the old or the new the provisions of Code 6520.  

The residuals of tonsillectomy also may be evaluated on the 
basis of chronic laryngitis, under Diagnostic Code 6516, or 
aphonia, under Diagnostic Code 6519.  However, inasmuch as 
the record presents no evidence of either condition and the 
veteran has made on contentions in that regard, a compensable 
evaluation is not for assignment on either of those bases.  

On review of the evaluation of this disability, full 
consideratin has again been given to the application of 38 
C.F.R. § 4.3 requiring the resolution of reasonable doubt in 
the veteran's favor.  Inasmuch as the medical evidence does 
not create a reasonable doubt regarding the level of 
disability, the Board finds that the preponderance of the 
evidence is against the claim for a compensable rating for 
residuals of tonsillectomy.  

ORDER

A compensable rating for sinusitis is denied.

A compensable rating for residuals of tonsillectomy is 
denied.


REMAND

On preliminary review of the record it is noted that in the 
veteran's August 1999 substantive appeal of the denial of 
total rating based upon individual unemployability, he 
claimed the file was incomplete inasmuch as he was reportedly 
treated in May 1999 for symptoms which included panic attack.  
No records of the referenced treatment have been associated 
with the claims folder.  

With regard to the rating the veteran's service-connected 
residuals of gun shot wound to the left hand, the most recent 
VA examination conducted in May 1998 reflects full range of 
motion in the middle and ring fingers of the left hand.  
However, it was also noted that the metacarpophalangeal 
joints of those fingers were tender, and the veteran has 
reported increased disability on exertion of the affected 
hand.  The record does not reflect that in evaluating range 
of motion, consideration was given to the functional 
impairment of pain as required by the U. S. Court of Appeals 
for Veterans Claims (Court) in Deluca v. Brown, 8 Vet.App. 
202 (1995).  Additionally, the medical findings pertaining to 
limitation of motion of the left thumb do not contain 
sufficient information to permit evaluation in accordance 
with the pertinent schedular criteria. cf. Massey v. Brown, 7 
Vet.App. 204 (1994).  

In order to ensure that VA has fulfilled its obligation to 
assist the veteran in the development of the evidence 
pertinent to his well-grounded claims for increased ratings 
for psychiatric disability and residuals of gun shot wound to 
the left hand, the case will be returned to the RO for 
further medical clarification regarding the residuals of gun 
shot wound to the left hand and so that records of the 
referenced May 1999 treatment can be associated with the 
file, prior to appellate review.  

Finally, the Court has held that a claim which is 
inextricably intertwined with another claim which remains 
undecided and pending before the VA must be adjudicated prior 
to a final order on the pending claim.  Harris v. Derwinski, 
1 Vet.App. 180 (1991).  Therefore appellate review of the 
issue of total rating based upon individual unemployability 
due to service-connected disability will be deferred pending 
the adjudication of the inextricably intertwined issues of 
increased rating for psychophysiologic gastrointestinal 
reaction and residuals of gun shot wound to the left hand.  

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
VA or private who have treated or 
evaluated him for symptoms related to 
psychophysiologic gastrointestinal 
reaction since May 1998.  Specific 
request should be made for the name of 
the facility where the veteran was 
treated for panic attack in May 1999.  
After obtaining the necessary releases, 
the RO should request copies of any 
previously unobtained, pertinent medical 
records for association with the claims 
folder. 

3.  The veteran should be provided a 
special VA examination to assess the 
nature and extent of the residuals of gun 
shot wound to the left hand.  In 
assessing limitation of motion of any 
affected fingers, the examiner should 
indicated whether a. there is limitation 
of one inch or more, and b. whether 
movement is possible to within 2 inches 
(5.1 centimeters) of the median 
transverse fold of the palm.  The 
examination report must adequately 
portray the extent of functional loss due 
to pain, weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disability, which should be expressed in 
terms of additional range of motion loss.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or on repeated use over 
a period of time.  This determination 
should also be portrayed in terms of the 
extent of additional range of motion loss 
due to pain on use or during flare-ups. 

4.  Following the completion of the above 
requested development the RO should 
review the veteran's claims for increased 
rating for psychophysiologic 
gastrointestinal reaction, and residuals 
of gun shot wound to the left hand, and 
entitlement to total rating based upon 
individual unemployability, on the basis 
of all evidence of record and all 
applicable law and regulations.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and the applicable time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

